Exhibit 10.6

FOURTH AMENDMENT TO TERM LOAN AGREEMENT

This Fourth Amendment to Term Loan Agreement (this “Fourth Amendment”) dated as
of January 24, 2013 is entered into among:

QS WHOLESALE, INC., a California corporation (the “Borrower”);

QUIKSILVER, INC., a Delaware corporation (the “Parent”);

the Lenders party hereto; and

BANK OF AMERICA, N.A., as Administrative Agent, and Collateral Agent;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

WITNESSETH:

Reference is made to that certain Term Loan Agreement dated as of October 27,
2010, as amended by a First Amendment to Term Loan Agreement dated as of
November 29, 2010, and by a Third Amendment to Term Loan Agreement dated as of
February 1, 2012 (as amended and in effect, the “Term Loan Agreement”) by and
among (i) QS Wholesale, Inc. (as successor by merger to Quiksilver Americas,
Inc.), as the Borrower, (ii) Quiksilver Inc., (iii) the Administrative Agent and
the Collateral Agent and (iv) the Lenders party thereto.

The Borrower, the Parent and the Lenders have agreed to amend the Term Loan
Agreement on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
benefits to be derived herefrom, the parties hereto agree as follows:

 

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Term Loan Agreement.

 

2. Amendments to Section 7.14.

 

  a. The provisions of Section 7.14(a) of the Term Loan Agreement are hereby
amended by deleting the grid at the end thereof in its entirety and by
substituting the following in its stead:

 

Measurement Period Ending

  

Americas Interest Coverage Ratio

October 31, 2010    1.53 January 31, 2011    1.27 April 30, 2011    1.19
July 31, 2011    1.11 October 31, 2011    1.13 January 31, 2012    1.25
April 30, 2012    1.00 July 31, 2012    1.20 October 31, 2012    1.86
January 31, 2013    1.10 April 30, 2013    1.20 July 31, 2013    1.40
October 31, 2013    1.60

 

1



--------------------------------------------------------------------------------

  b. The provisions of Section 7.14(b) of the Term Loan Agreement are hereby
amended by deleting the grid at the end thereof in its entirety and by
substituting the following in its stead:

 

Fiscal Quarter or Fiscal Year Ending

  

Maximum Capital Expenditures

Fiscal Quarter ending October 31, 2010

   $6,800,000

Fiscal Year ending October 31, 2011

   $49,659,000

Fiscal Year ending October 31, 2012

   $37,796,050

Fiscal Year ending October 31, 2013

   $40,000,000

 

3. Conditions to Effectiveness. This Fourth Amendment shall become effective
upon satisfaction of each of the following conditions precedent:

 

  a. This Fourth Amendment shall have been duly executed and delivered by the
Loan Parties, the Agents and all of the Lenders, and the Administrative Agent
shall have received a fully executed copy hereof.

 

  b. The Administrative Agent shall have received evidence reasonably requested
by it prior to the date hereof that all requisite corporate and other action
necessary for the valid execution, delivery and performance by the Loan Parties
of this Fourth Amendment has been taken.

 

4. Confirmation of Representations and Warranties. Each Loan Party hereby
represents and warrants to the Agents and the Lenders that (a) the
representations and warranties of such Loan Party contained in Article V of the
Term Loan Agreement, and in each other Loan Document (after giving effect to the
amendments set forth herein) to which it is a party are true and correct in all
material respects on and as of such date as though made on and as of such date,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties are
true and correct in all material respects on and as of such date); (b) no
Default or Event of Default has occurred and is continuing or would result from
the effectiveness of this Fourth Amendment; and (c) no event has occurred after
January 31, 2011 that could reasonably be expected to have a material adverse
effect on the condition (financial or otherwise), operations, or assets of the
Borrower and Guarantors, taken as a whole.

 

5. Miscellaneous.

 

  a. All terms and conditions of the Term Loan Agreement and the other Loan
Documents, as amended hereby, remain in full force and effect.

 

  b. The Borrower shall pay on demand all reasonable and documented
out-of-pocket costs and expenses of the Agents incurred in connection with the
preparation, negotiation, execution and delivery of this Fourth Amendment,
including, without limitation, reasonable and documented fees of their counsel.

 

  c.

This Fourth Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered, shall
be an original,

 

2



--------------------------------------------------------------------------------

  and all of which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page hereto by telecopy or other electronic
image scan transmission (e.g., “pdf” or “tif” via e-mail) shall be as effective
as delivery of a manually executed counterpart hereof.

 

  d. This Fourth Amendment expresses the entire understanding of the parties
with respect to the matters set forth herein and supersedes all prior
discussions or negotiations hereon.

 

  e. Any determination that any provision of this Fourth Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Fourth Amendment.

 

  f. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed as the date first above written.

 

QS WHOLESALE, INC.,

as the Borrower

By:  

 

Name:   Title:  

QUIKSILVER, INC.,

as the Parent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent,

Collateral Agent and Lender

By:     Name:   Title:  

 